Citation Nr: 9904642	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hepatitis B, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for HIV related 
illness, currently rated 30 percent disabling.  

3.  Entitlement to an effective date, prior to August 12, 
1994, for the assignment of a total disability rating for 
compensation purposes on the basis of individual 
unemployability.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran served on active duty from October 1981 to 
December 1986.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In April 1998, the Board remanded the 
case to the RO to honor the veteran's request for Board 
hearing at the RO.  The case has recently been returned to 
the Board for appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In February 1995 the veteran submitted an Appeal to the Board 
of Veterans' Appeals (VA Form 9) on which he indicated that 
he desired to personally appear before a Member of the Board 
at the local VA office.  A Report of Contact form dated in 
March 1995 shows that the veteran was scheduled for a hearing 
before a RO hearing officer, but that he left after a 
discussion with the hearing officer.  A copy of another VA 
Form 9 undated and unsigned was sent to the Board in July 
1997 wherein the veteran indicated he did not wish to appear 
personally before a Member of the Board.  

To ensure full compliance with due process requirements, the 
case was remanded for the RO to schedule the appellant for a 
hearing at the RO before a Member of the Board.  A report of 
contact with the veteran in August 1998 indicated that he 
wished to cancel his request for a Travel Board hearing at 
the St. Petersburg RO.  

In correspondence to the Board in November 1998 the veteran 
requested a "video conferenced hearing" in California.  In 
separate correspondence to the Board also dated in November 
1998 he indicated that he was filing "a motion" for a 
video- conference hearing in California as he had been there 
almost a year assisting a sick friend and visiting his 
family. 

In February 1999, a member of the Board granted the veteran's 
motion to schedule a videoconference hearing.

In order to implement the Board ruling on the veteran's 
motion, the case is again REMANDED to the RO for the 
following action:

1.  In accordance with the procedure for 
decentralization of records, the St. 
Petersburg RO should insure that the 
veteran's claims folder is transferred to 
the California VARO that will assume 
jurisdiction in the veteran's claim.  

2.  Then the RO assuming jurisdiction 
should contact the veteran to determine 
if he is willing to accept a 
videoconference hearing in lieu of a 
Travel Board hearing, in order to give 
effect to the procedural requirements.  
If the veteran affirmatively responds to 
this communication, in writing, then such 
a hearing should be scheduled and the 
appellant provided with adequate 
notification of the time and place.  All 
communications with the appellant 
regarding the scheduling of the 
videoconference hearing should be 
documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


